DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Examiner notes that the independent claims, as currently amended, include reference to a third redistribution layer in the structure. The originally filed disclosure does not discuss or refer to such a “third RDL” structure. Giving the claims their broadest reasonable interpretation in view of the specification, it appears that the “first contacts 103” attached to the dies 101 are being asserted as components of the RDL. Examiner further notes that that the specification fails to, teach, refer to, or otherwise disclose that these contacts are embedded within a dielectric so as to form a redistribution layer as claimed. However, because one of ordinary skill in the art would understand the presence of such a dielectric, Examiner is not rejecting to the claims for containing new matter. As such, under the broadest reasonable interpretation in view of the specification, contacts disposed on or under a die and embedded in a dielectric will be interpreted herein to constitute a redistribution layer.
Examiner raises this issue only for clarity of the record and to explain what is being interpreted as the additionally recited RDL of the instant invention. Additionally, it is noted that if Applicant disagrees with Examiner’s assessment and wishes to assert that contacts embedded in a dielectric cannot be interpreted as an RDL, then the claims may not be supported by the original disclosure under such an understanding of the terms. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the pad portion of the second interconnect structure" in line 23.  There is insufficient antecedent basis for this limitation in the claim. The presence of such a structure has not been established and it is unclear as to what is meant by “the pad portion.” Because this amendment appears to mirror  the amendment to claim 1, under the broadest reasonable interpretation, the claim will be interpreted such that “the pad portion” refers to a structure similar to “the second portion” as set forth in claim 1. Claims 11-15 are rejected due to their dependence from claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-14, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (U.S. Pub. No. 2017/0062383 A1) in view of Chen et al. (U.S. Pub. No. 2014/0102777 A1).
Regarding claim 1, Yee discloses a package structure, comprising: 
a die (FIG. 14: 1102, see paragraph 0055)
a first redistribution layer (RDL) including a first dielectric layer disposed over the die, and a first interconnect structure surrounded by the first dielectric and electrically connected to the die (FIG. 5: shows contacts 302 embedded in a dielectric, see paragraph 0025; these contacts and dielectric are present in FIG. 14 attached do dies 1102; under the broadest reasonable interpretation, as discussed above, the contacts embedded in the dielectric constitute a redistribution layer);
a first molding surrounding the die and the first RDL (FIG. 14: 1106, see paragraph 0055);
a second RDL including a second dielectric layer and a second interconnect structure (FIG. 14: 1108, see paragraph 0055), wherein the second dielectric layer is disposed over the first RDL and the first molding (FIG. 14: dielectric portion of 1108 disposed over 1106 and the RDL embedded therein), the second interconnect structure has a first portion surrounded by the second dielectric layer and electrically connected to the first interconnect structure of the first RDL (FIG. 14: top part of 1108 contacts first RDL as set forth above), and a second portion disposed over the second dielectric layer and coupled with the first portion (FIG. 14: bottom part of 1108);
an interposer disposed over the second RDL and electrically connected to the die through the second interconnect structure (FIG. 14: 1112, see paragraph 0055) and having a first side and a second side opposite to the first side (FIG. 14: first side is the top side of 1112, second side is the bottom side of 112), the interposer includes a conductive pillar at the first side (FIG. 19: 1702, see paragraph 0071 disclosing 1702 as being a conductive pillar at what 
a second molding surrounding the interposer and the second portion of the second interconnect structure (FIG. 14: 1110, see paragraph 0055), the second molding is in contact with the second portion of the second interconnect structure (see annotated FIG. 14.2 below depicting molding 1110 in contact with the portion of 1108 that is disposed over the second dielectric and coupled with the first portion);
a second via extending through and within the second molding and adjacent to the interposer (FIG. 14: 1116, see paragraph 0055), wherein the second via is electrically connected to the second interconnect structure of the second RDL (FIG. 14: 1116 connected to bottom part of 1108); and
a third RDL including a third dielectric layer and a third interconnect structure (FIG. 14: 1114, see paragraph 0055), wherein the third dielectric layer is disposed over the interposer and the second molding (FIG. 14: 1114 disposed over 1110 and 1112), the third interconnect structure is surrounded by the third dielectric layer and electrically connected to the second via and the interposer (FIG. 14: 1114 is connected to 1112 and 1116), and the third interconnect structure includes a via portion from the third interconnect structure towards the first via (FIG. 14: portions of 1114 extend upwards towards the interposer.
wherein the conductive pillar is bonded with the second interconnect structure (see annotated FIG. 14.1 below: pillars 1702, as discussed in paragraph 0071 are connectors that bond the interposer to the RDL 1108), and the first via contacts the third interconnect structure (FIG. 14: shows the second side of interposer 1112 contacting second interconnect structure 1114; paragraph 0051 further discloses that vias within the interposer 1112 conduct signals from the overlying RDL to the underlying RDL. Thus, while FIG. 14 does not explicitly show contact between the first via and the second interconnect structure, this contact is inherent to 

    PNG
    media_image1.png
    238
    1036
    media_image1.png
    Greyscale

[ANNOTATED FIG. 14.1]

    PNG
    media_image2.png
    642
    1137
    media_image2.png
    Greyscale

[ANNOTATED FIG. 14.2]

Chen discloses he via portion of the third interconnect structure tapered from the second interconnect towards the first via (FIG. 3: 240, see paragraph 0029). It would have been obvious to one of ordinary skill in the art to apply the teachings of Chen to the teachings of Yee so as to provide increased alignment accuracy between the interposer and the third interconnect (see paragraph 0029).
Regarding claim 2, Yee discloses the die is electrically connected to the third interconnect structure through the interposer and the second via (FIG. 14: 1102 connects through 1108 then through both 1112 and 1116 to 1110).
Regarding claim 3, Yee discloses all of the limitations as discussed above with respect to claim 1.
Yee discloses the first via penetrates through and extends within interposer (see annotated FIG. 14.1 above).
Yee is silent in regards to a silicon layer.
Chen discloses a silicon layer (FIG. 2G: 20, see paragraph 0018). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen, including the specific material of the interposer layer, to the teachings of Yee. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a base layer in an interposer structure.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well-known materials that a person of ordinary skill in the art at the time the invention was made would have In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Yee discloses the conductive pillar is exposed through the first side of the interposer (FIG. 14: conductive pillar 1702 exposed through first side).
Regarding claim 5, Yee, as previously modified by Chen, discloses the third interconnect structure includes a plurality of the via portions, each of the via portion has a first end and a second end opposite to and wider than the first end and the first ends of the via portions are in contact with the first via and the second via (see Chen FIG. 2D).
Regarding claim 6, Yee, as modified by Chen, discloses a center of the via portion of the third interconnect structure is aligned with a center of the first via of the interposer and a width of the via portion is less than a width of the second via (see Chen FIG. 2G, center of 23 is aligned with center of 200 and has a width less than that of 200).
Regarding claim 7, Yee, as previously modified by Chen so as to incorporate the alignment of Chen, discloses a width of the first via is 20 microns (see paragraph 0018). This lies inside Applicant’s claimed range of between 5 microns to about 60 microns. As such, the combination teaches the claimed limitation. 
Regarding claim 9, Yee discloses the interposer and the third interconnect structure are electrically connected to a solder bump disposed over the third RDL (FIG. 14: 126, see paragraph 0016).
Regarding claim 10, Yee discloses a package structure comprising:
a semiconductor substrate (FIG. 14: 118, see paragraph 0016);
an interposer, disposed over the semiconductor substrate (FIG. 14: 1112, see paragraph 0055) and electrically connected to the semiconductor substrate through a first RDL (FIG. 14: 1114, see paragraph 0055), wherein the first RDL includes a first dielectric layer and a first interconnect structure (FIG. 14: 1114 has interconnects surrounded by dielectric), 

a first die, disposed over the semiconductor substrate and electrically connected to the interposer through a second RDL (FIG. 14: 1102, see paragraph 0055, connected to 1112 through second RDL 1108) and a third RDL (FIG. 5: 302 and associated dielectric, see also FIG. 14 and discussion in Claim Interpretation and Rejection of claim 1, supra), wherein the second RDL includes a second dielectric layer between the interposer and the first die, and a second interconnect structure having a second via portion surrounded by the second dielectric layer (FIG. 14: 1108 has interconnects surrounded by dielectric),
the third RDL is between the second RDL and the first die (FIG. 14: contacts on the bottom of the die are between second RDL and the die), the third RDL includes a third dielectric layer disposed over the second dielectric layer (see paragraph 0025), and a third interconnect structure surrounded by the third dielectric layer and electrically connected to the first die and the second interconnect structure (see paragraph 0025);
a second die, adjacent to the first die and electrically connected to the first die through the interposer, the second RDL and the third RDL (FIG. 14: 1102, see paragraph 0057);
a first molding, surrounding the interposer and a pad portion of the second interconnect structure, and disposed between the first RDL and the second dielectric layer of the second RDL and surrounding the third RDL (FIG. 14: 1110, see paragraph 0055), the first molding is in contact with the pad portion of the second interconnect structure (see annotated FIG. 14.2 above depicting molding 1110 in contact with the portion of 1108 that is disposed over the second dielectric and coupled with the first portion);

a via, penetrating the first molding and electrically connecting the first RDL to the second RDL (FIG. 14: 1116, see paragraph 0055),
wherein the conductive pillar of the interposer is bonded with the third interconnect structure (see annotated FIG. 14.1 above: pillars 1702, as discussed in paragraph 0071 are connectors that bond the interposer to the RDL 1108), and the micro-via of the interposer contacts the first interconnect structure (FIG. 14: shows the second side of interposer 1112 contacting second interconnect structure 1114; paragraph 0051 further discloses that vias within the interposer 1112 conduct signals from the overlying RDL to the underlying RDL. Thus, while FIG. 14 does not explicitly show contact between the first via and the second interconnect structure, this contact is inherent to the structure in order to provide the disclosed connection).
Yee is silent in regards to a first via portion of the first interconnect structure is tapered from the first RDL towards the conductive pillar of the interposer and the second via portion tapered from the second interconnect structure towards the first die, and the second via portion of the second interconnect structure overlaps and contacts the micro-via of the interposer.
Chen discloses a first via portion of the first interconnect structure is tapered from the first RDL towards the conductive pillar of the interposer (FIG. 3: 240, see paragraph 0029). It would have been obvious to one of ordinary skill in the art to apply the teachings of Chen to the teachings of Yee so as to provide increased alignment accuracy between the interposer and the first interconnect (see paragraph 0029). Chen does not explicitly disclose the second via portion tapered from the second interconnect structure towards the first die, and the second via portion of the second interconnect structure overlaps and contacts the micro-via of the interposer. However, Chen clearly teaches the advantages of such a tapered structure (see paragraph 0029). As such, it would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 11, Yee discloses a plurality of micro-vias penetrating through a portion of the interposer and electrically connected to the first RDL (FIG. 14: vias through 1112, see paragraph 0056);
a plurality of conductive pillars, disposed adjacent to and electrically connected to the second RDL (see FIG. 19: 1702, see paragraph 0071).
Yee is silent in regards to a silicon layer. Furthermore, while the figures of Yee appear to indicate the interposer includes an inter-dielectric layer between the conductive pillars and the micro-vias and an interconnection structure in the inter-dielectric layer, these structures are not explicitly taught.
Chen discloses a silicon layer, disposed adjacent to the first RDL (FIG. 2G: 20, see paragraph 0018);
an inter-dielectric layer, disposed between the silicon layer and the plurality of conductive pillars (FIG. 2G: dielectric within 21 disposed between 200 and above connectors 30); and
an interconnection structure, disposed in the inter-dielectric layer to electrically connect the first die to the second die through the second RDL (FIG. 2G: 21, see paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen to the teachings of Yee so as to provide an RDL within the interposer (see paragraph 0018).
Regarding claim 12, Yee discloses a width of the via in the first molding is larger than a width of the micro-via of the interposer (FIG. 14: via 1116 is wider than the via within 1112). Yee is silent in regards to at least twice as large. However, Applicant’s claimed ratio of 2 overlaps the ratio disclosed in the prior art of greater than 1. In the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, Yee discloses an underfill, disposed between the interposer and the second RDL, and surrounding a micro-bump of the interposer and a metal pattern of the second RDL (see paragraph 0072 and FIG. 19: 1704 incorporated into the embodiment shown in FIG. 14).
Regarding claim 14, Yee discloses the first die and the second die are electrically connected to the first RDL through the interposer (see paragraph 0056).
Regarding claim 21, Yee discloses a package structure, comprising:
a first die (FIG. 14: 1102, see paragraph 0057);
a second die disposed adjacent to the first die (FIG. 14: 1102, see paragraph 0057);
a first molding surrounding the first die and the second die (FIG. 14: 1106, see paragraph 0055);
a first redistribution layer (RDL) surrounded by the first molding, and including a first dielectric layer disposed over the first die and the second die, and a first interconnect structure surrounded by the first dielectric layer and electrically connected to the first die and the second die (FIG. 5: 302, see also FIG. 14 and discussions in Claim Interpretation and the Rejection of Claim 1 above);
a second RDL including a second dielectric layer and a second interconnect structure, wherein the second dielectric layer is disposed over the first RDL and the first molding (FIG. 14: 1108, see paragraph 0055), the second interconnect structure has a first portion surrounded by the second dielectric layer and electrically connected to the first interconnect structure of the first RDL (FIG. 14: top portion of 1108), and a second portion disposed over the second dielectric layer and coupled with the first portion (FIG. 14: bottom portion of 1108);

a second molding surrounding the interposer and the second portion of the second interconnect structure (FIG. 14: 1110, see paragraph 0055), the second molding is in contact with the second portion of the second interconnect structure(see annotated FIG. 14.2 above depicting molding 1110 in contact with the portion of 1108 that is disposed over the second dielectric and coupled with the first portion); and
a third RDL including a third dielectric layer over the second molding and the interposer and a third interconnect structure surrounded by the third dielectric layer (FIG. 14: 1114, see paragraph 0055), and the third interconnect structure includes a via portion (FIG. 14: portion of 1114 extending up towards the first via);
wherein the first die and the second die are electrically connected to each other through the interposer (see paragraph 0057), the conductive pillar of the interposer is bonded with the second interconnect structure of the second RDL (see annotated FIG. 14.1 above: pillars 1702, as discussed in paragraph 0071 are connectors that bond the interposer to the RDL 1108), and the first via of the interposer contacts the third interconnect structure of the third RDL (FIG. 14: shows the second side of interposer 1112 contacting second interconnect structure 1114; paragraph 0051 further discloses that vias within the interposer 1112 conduct signals from the overlying RDL to the underlying RDL. Thus, while FIG. 14 does not explicitly show contact between the first via and the second interconnect structure, this contact is inherent to the structure in order to provide the disclosed connection).

Chen discloses tapered from the third interconnect towards the first via, wherein the via portion has a first end and a second end opposite to and wider than the first end (FIG. 3: 240, see paragraph 0029). It would have been obvious to one of ordinary skill in the art to apply the teachings of Chen to the teachings of Yee so as to provide increased alignment accuracy between the interposer and the third interconnect (see paragraph 0029).
Regarding claim 22, Yee discloses the interposer overlaps with at least a portion of the first molding (FIG. 14: 1112 overlaps with portion of 1106 between dies 1102).
Regarding claim 23, Yee discloses the first molding and the second molding are isolated from each other by the second dielectric layer (FIG. 13: 1106 and 1110 are separated by dielectric portion of 1108).
Regarding claim 24, Yee discloses the interposer is bonded over the second RDL by an underfill between the interposer and the second dielectric layer (see paragraph 0072).
Regarding claim 25, Yee discloses a width of the interposer is substantially less than a total width of the first die and the second die (FIG. 14: width of 1112 is less than width of both 102s).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (U.S. Pub. No. 2017/0062383 A1) in view of Chen et al. (U.S. Pub. No. 2014/0102777 A1) as applied to claim 1 above, and further in view of Bae et al. (U.S. Pub. No. 2018/0211929 A1).
Regarding claim 8, Yee is silent in regards to a width of the first via is in the range of about 100 microns to about 300 microns. 
Bae discloses a width of the first via is in the range of about 40 microns to about 100 microns (see paragraph 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention from the teachings of Bae, which discloses the general conditions of the claim, to optimize the width of the via of Yee and arrive at the claim 8 limitation. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yee et al. (U.S. Pub. No. 2017/0062383 A1) in view of Chen et al. (U.S. Pub. No. 2014/0102777 A1) as applied to claim 11 above, and further in view of Wang et al. (U.S. Pub. No. 2016/0071818 A1).
Regarding claim 15, the combination is silent in regards to the via is electrically connected to a power supply and configured to deliver power to the first die and the second die, and wherein each of the plurality of micro-vias is electrically connected to an input/output terminal and configured to transmit digital signals.
Wang discloses he via is electrically connected to a power supply and configured to deliver power to the first die and the second die, and wherein each of the plurality of micro-vias is electrically connected to an input/output terminal and configured to transmit digital signals (FIG. 3A: long connectors 350, corresponding to the via, connected to power supple, see paragraph 0021; connectors within 110N, corresponding to the interposer and the micro-vias of the interposer, connected to I/O, see paragraph 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Wang to the teachings of the combination so as to enable large-scale multi-functional integration of chips with different functions (see paragraph 0054).
Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. Applicant argues that Yee fails to teach the newly included limitations of each independent claim, but provides no support or further evidence demonstrating the deficiency of the reference. Examiner notes that, as shown above in annotated FIG. 14.2, Yee discloses the molding in contact with the interconnect structure as claimed, and the claims are rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819